Citation Nr: 1427658	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left hand disorder, to include as secondary to a service-connected cervical spine fracture with thoracic strain (hereinafter cervical spine disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the claim in August 2011 for further evidentiary development and in September 2012 to obtain additional medical opinions.  The Board now finds that the remand instructions have been substantially complied with and therefore, a new remand is not necessary to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a papers claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDINGS OF FACT

1.  The Veteran sustained injuries in a motor vehicle accident in July 1981 while on active duty; she is service-connected for a C6 cervical spine fracture with thoracic strain and radial and ulnar neuropathy of the right arm.

2.  The Veteran began experiencing tingling, burning and numbness in her left hand in 2007; an MRI dated in 2011 confirmed the presence of left-side upper extremity radiculopathy.

3.  The Veteran currently has degenerative disc disease and a disc bulge on the left side at C7-T1; the medical evidence indicates these are caused by normal aging and that the symptomatology the Veteran's describes in her left hand is most likely secondary to such pathology.

4.  It is not at least as likely as not that the Veteran's left hand disorder is the result of or aggravated by the cervical spine fracture that occurred over 2 decades prior to the onset of symptoms; such symptoms do not stem from the location where the in-service injury occurred.


CONCLUSION OF LAW

The criteria for service connection for a left hand disorder, to include as secondary to a service-connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a July 2007 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what she needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records, private treatment records and VA treatment records.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In April 2008, a VA examiner reviewed the Veteran's claims file, to include all relevant medical records, and considered the Veteran's subjective complaints.  Therafter, VA has acquired three addendum opinions regarding the relationship between her current left hand disorder and service.  The Board finds that the April 2008 examination and the addendum opinions taken together are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of her claim.  She did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.

II.  Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

In this case, the Veteran's service treatment records indicate the Veteran was brought to the emergency room following a motor vehicle accident that occurred in July 1981.  She complained of neck pain, right shoulder pain and numbness in the thumb, index and middle fingers of the right hand.  A general physical neurological examination by the Medical Board demonstrated diminished strength in the triceps on the right side.  A CT scan from C5 - T1 revealed a C6 inferior articulating facet fracture with C7 radiculopathy on the right.  An x-ray a month after the accident indicted a cortical break in the bone of the upper portion of the superior facet of C7 on the right and mild subluxation of the vertebral body of C6 anteriorly on C7. The only indication of left side involvement was a notation when the Veteran was brought to the emergency room on the day of the accident that "both hand grips" were weak.  The Veteran did not complain of or seek treatment for pain or numbness in her left hand or arm at any time during service.  On her August 1981 separation examination, weakness of the right triceps was noted along with the fracture and radiculopathy on the right.  At Physical Evaluation Board Proceedings in September 1981, the Veteran was found physically unfit for service because of "constant pain and limitation of neck motion and mild weakness of the right arm."

In July 2007, the Veteran filed her claim for service connection indicating her belief that the loss of strength and numbness she recently began to experience in her left hand was etiologically related to her July 1981 cervical spine injury.  In an August 2007 statement in support of claim, the Veteran indicated she had no medical reports concerning her left hand condition and that the condition had begun approximately 6 months prior when she noted burning and tingling in her left outer hand that radiated into the left arm, neck and shoulder blade area.  She stated 3 months previously she experienced weakness and the inability to open and close her left hand normally; her hand would shake and her grasp had become significantly weakened.

In August 2007, the Veteran underwent an evaluation to determine the presence of ulnar neuropathy and/or radiculopathy.  An EMG was within normal limits and there was no evidence of disability found.  An August 2007 MRI of the cervical spine indicated mild degenerative changes most significantly at C5-6.  Mild to moderate neural foramina stenosis was noted on the right side and mild neural foramina stenosis was noted on the left.  

The Veteran sought VA treatment in December 2007.  The examiner indicated a long history of intermittent left neck and arm pain.  He stated: "It is possible some of her symptoms could be due to cord injury when she had her fracture."  In August 2008, the Veteran underwent a VA examination of her cervical spine.  The examiner reviewed the claims file.  The examiner identified cervical degenerative disc disease with left upper extremity radicular symptoms.  As to a relationship between the Veteran's left hand condition and service, the examiner opined that the symptoms were less likely than not a result of her service-connected cervical spine disability.  The examiner recognized the presence of left-sided neural foramina stenosis but did not find it consistent with the history of radicular symptoms.  The examiner noted that her symptoms of lateral hand and arm numbness were more consistent with pathology at the C7-T1 level and that MRI findings were consistent with pathology at the C5-6 level.

In August 2011, the Board remanded the claim for further evidentiary development which was accomplished by the RO.  Treatment records from a private chiropractic clinic dated in 2011 indicated multiple level degenerative disc disease and degenerative joint disease C4-7.  After the submission of this evidence, an addendum opinion was sought from the April 2008 examiner.  In November 2011, the examiner again reviewed the claims file and the results of an MRI that showed degenerative disease of the cervical spine worse from C5-6 through C7-T1. A new broad-based disc bulge at C7-T1 on the left was shown.  No other changes were noted from the MRI performed in August 2007.  The examiner indicated that her opinion rendered in April 2008 had not changed.  She indicated that the Veteran's current symptoms "are more likely as not due to disc pathology at C7-T1 (not the site of her cervical fracture while in the military)."  She also noted that a thoracic strain would not cause radiculopathy of the upper extremity.

In September 2012, the Board remanded the claim again finding that the VA opinions of records were inadequate as they failed to address whether the Veteran's left hand condition was aggravated by her service-connected cervical spine disability as per the Court's holding in Allen.  

In October 2012, the VA examiner reviewed the claims file again in its entirety.  She stated, in part:

The Veteran sustained a C6 fracture while in the military in 1981.  The fracture has completely healed.  The fracture resulted in residuals of a RIGHT-sided C7 radiculopathy.  This involved the C6-7 disc resulting in involvement of spinal nerve C7.  Follow-up cervical spine x-rays as well as MRIs have shown objective evidence of a RIGHT-sided C7 radiculopathy.

The veteran currently complains of a LEFT-sided radiculopathy.  Most recent MRI in 2011 shows correlating objective evidence of a LEFT-sided radiculopathy with a LEFT-sided broad-based disc bulge at C7-T1 involving spinal nerve C8. 

The VA examiner opined that the cervical spine injury in service did not aggravate the left-sided radiculopathy since there was no objective medical evidence of a left-sided radiculopathy until many years following the original injury.  She opined: "If the original injury had resulted in an aggravation, there would have been evidence of this many years earlier and would not have waited to show up on imaging studies 20+ years later."  The examiner concluded:  

As a result of the NORMAL aging process of the spine, the veteran has developed degenerative disc disease which worsens over time which is typically what occurs with age.  Subsequently, this has resulted in the development of degenerative disc disease at C7-T1 with left-sided radiculopathy...

The Veteran honestly believes that because the motor vehicle accident during service was the only injury she has sustained to her neck and back that therefore, the symptoms of burning, tingling and numbness in left hand must be secondary to that injury.  The Veteran is certainly competent to relate the symptoms that come to her through her senses and the Board finds her statements in that regard credible.  However, the Veteran is not competent to assess whether a relationship exists between her symptoms and a fracture that happened over 2 decades prior to the onset of those symptoms.  

The medical evidence, which the Board must rely on to assess the etiology of the Veteran's left hand disorder, indicates that the symptomatology associated with the Veteran's left hand condition is consistent with pathology at the C7-T1 level, which was not present at the time of the in-service injury or for many years thereafter.  The long period of time that passed between the Veteran's active duty injury and the onset of symptomatology in the left hand weighs against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

The Board recognizes the statement in the December 2007 VA treatment record that the Veteran's symptoms may be related to the "cord injury" when she had her fracture.  This statement, however, is not probative as it was not supported by a rationale.  The record reflects that the in-service fracture is healed and that the radiculopathy on the left side is related to a disc bulge and degenerative changes that are a result of normal aging and involve a different location in the spine than the portion that was injured during service.

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a left hand disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left hand disorder is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


